RESCRIPT.
The plaintiffs, having failed to prove their claim before the commissioners in insolvency, are precluded from maintaining an action against the defendant as administrator, unless there is a surplus of estate remaining in his hands after payment of the claims allowed by the commissioners or added to their report in accordance with Pub. Stat. R.I. cap. 186, §§ 14, 16. Gardner v.Gardner, 17 R.I. 751, 755; Pub. Stat. R.I. cap. 186, § 19. The defendant has not rendered an account of his administration to the Municipal Court. Till such an account has been rendered and settled, it cannot be known whether or not he has a surplus in his hands. It is the opinion of the court, therefore, that the suit must be continued to await the settlement of the defendant's account as administrator.